DETAILED ACTION
Response to Arguments
	The rejection under 35 USC 112(b) is withdrawn in view of the amendments to claims 7, 10, 17.
Applicant's arguments to Liddy are convincing in view of the newly added amendments.  A new rejection necessitated by the amendments is made below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-11, 13, 18 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Korpusik et al (US 2017/0169475).

See the citations to Korpusik:
1, 11. A method for content filtering of publications, comprising:
 See the citations to Korpusik:
3, 13. The method of claim 1, wherein the publication for evaluation comprises at least one of a press release, a news publication, a website (social media post [0050]), a corporate report, a corporate filing, and an electronic book. 

8, 18. The method of claim 1, further comprising:

9. (Original) The method of claim 1, wherein the trained neural network is trained by: 	receiving a plurality of historical publications (past social media posts [0025]); 	identifying textual data in each of the historical publications ([0050]); 3U.S. Patent Application Ser. No. 16/182,765 Attorney Docket No. 052227.001548 	identifying a plurality of sentences in the textual data ([0050]); 	identifying a plurality of words in the plurality of sentences ([0050]); 	transforming each of the words into word vectors ([0051]); 	generating the trained neural network using the word vectors ([0051]); and 	storing the trained neural network (the applied neural networks such as in [0054] are pre-trained as taught in [0055] and must have been stored).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Korpusik et al (US 2017/0169475) in view of Malak et al (US 2018/0341839)
7, 17. The method of claim 1, wherein the tagged words are transformed into word vectors by creating a vocabulary of tagged words, and assigning each of the tagged words a floating point number ([0171]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Malak’s vector representation to efficiently store the word vectors in memory.

Claims 2, 4-6, 12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Korpusik et al (US 2017/0169475) in view of in view of Goulikar.
See the citations to Goulikar:
2, 12. The method of claim 1, further comprising: tagging each of the words with a part of speech information (POS tagging col. 13, ll. 40-47);Korpusik teaches wherein the tagged words are transformed into word vectors ([0054]).


4, 14. The method of claim 1, wherein the textual data in the publication is identified using a character recognition algorithm (col. 18, l. 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
5, 15.
 The method of claim 1, wherein the plurality of sentences are identified using punctuation in the textual data (punctuation, coll. 17, ll. 25-26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
6, 16. The method of claim 2, wherein the plurality of words are tagged with part of speech information using a part-of-speech tagging algorithm (POS tagging col. 13, ll. 40-47).


10. (Currently amended) The method of claim 9, wherein the trained neural network is further trained by: tagging each of the words with a part of speech information (POS tagging col. 13, ll. 40-47); Korpusik’ teaches wherein the tagged words are transformed into word vectors ([0054]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659